Citation Nr: 1212070	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD), to include as due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a claim for service connection for schizoaffective disorder with polysubstance dependence on a direct basis.  The Veteran perfected an appeal as to that issue.  

The Board notes that during the course of her appeal, the Veteran clarified that she was seeking service connection for depression on a secondary basis.  Normally, a new theory of entitlement does not constitute a new claim.  See e.g. Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The RO, however, treated it as such and issued a rating decision in April 2008 that denied service connection for schizoaffective disorder on both direct and secondary bases.  Although the Veteran did not perfect an appeal as to that rating decision, the question of whether service connection on a secondary basis is warranted is part of the original claim and the Board will proceed accordingly.  

During the course of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disorder.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2011.  A transcript is of record.  

The issue of the timeliness of a substantive appeal of the denial of the claims for service connection for a restrictive lung disorder and hysterectomy (as secondary to service-connected candida vaginitis) and the denial of the claims for increased ratings concerning the Veteran's service-connected chronic hydradenitis supportive with chronic pruritic dermatitis; gastritis with gastrointestinal reflux; and candida vaginitis, has been raised by the record, see November 2011 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before it can adjudicate the issue on appeal.  

As an initial matter, the Veteran has raised the question as to whether her acquired psychiatric disorder is the result of an in-service personal assault or military sexual trauma (MST) in the form of an attempted rape.  See October 2011 Statement of Accredited Representative; November 2011 hearing transcript.  The Court has emphasized that in claims of service connection for PTSD based on in-service personal assault, the VA has a heightened burden of notification.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  This heightened duty stems from the reality that personal trauma is an extremely personal and sensitive issue, that many incidents of personal trauma are not officially reported, and that the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  As such, it is often necessary to seek alternative evidence.  See Patton v. West, 12 Vet. App. 272 (1999); see also M21-1MR, IV.ii.1.D.17.   Examples of such evidence are found at 38 C.F.R. § 3.304(f).  Review of the claims folder does not reveal that the Veteran has been provided notice specific to her contention that she was the victim of an attempted rape during active service.  This must be accomplished on remand. 

Review of the claims folder also reveals that there may be outstanding VA treatment records from the VA Medical Center in East Orange, New Jersey.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the foregoing, the claim must be remanded in order for the RO/AMC to obtain the Veteran's complete VA treatment records from the East Orange VAMC dated between 1998 and April 2004.  This is especially important given the fact that it appears the Veteran sought psychiatric treatment in the late 1980s from private facilities in Seattle, Washington, and in the 1990s from a VA facility in Oakland, California.  Records dated between June 2006 and November 2006; March 2007 and November 2007; and October 2009 and June 2011, as well as recent VA treatment records, should also be obtained.  

It is noted in an August 2010 statement from her treating psychotherapist that the Veteran was awarded Social Security Administration (SSA) benefits as of September 2005.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

Lastly, as noted in the Introduction, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder on both direct and secondary bases.  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  

The Veteran has undergone two VA mental disorders examinations, the first in June 2006 and the second in March 2008.  Neither VA examiner adequately addressed the question as to whether service connection for an acquired psychiatric disorder was secondary to any of the Veteran's service-connected disabilities (chronic hydradenitis supportive with chronic pruritic dermatitis; gastritis with gastrointestinal reflux; and candida vaginitis).  This must be rectified on remand.  The Board also notes that scheduling the Veteran for a more contemporaneous VA examination would help in determining exactly what her psychiatric disability is, as she has been diagnosed with varying disorders, to include adjustment disorder; stress management-depression; anxiety disorder; PTSD; major depressive disorder; and schizoaffective disorder.  See records from University Hospital; Oakland VAMC; East Orange VAMC.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f) as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor. 

2.  Obtain the Veteran's complete VA treatment records from the East Orange VAMC dated between 1998 and April 2004; June 2006 and November 2006; March 2007 and November 2007; and October 2009 and June 2011; as well as records dated since October 2011.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

4.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner should also provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury? 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (chronic hydradenitis supportive with chronic pruritic dermatitis; gastritis with gastrointestinal reflux; and candida vaginitis) caused any current psychiatric disorder? 

(c) If the answers to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (chronic hydradenitis supportive with chronic pruritic dermatitis; gastritis with gastrointestinal reflux; and candida vaginitis) aggravated (i.e., caused an increase in severity of) any current psychiatric disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability (i.e., a baseline) before the onset of the aggravation. 

The examiner should also address the Veteran's contention that she was the victim of an attempted rape in service.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim, to include notice of the provisions of 38 C.F.R. § 3.304(f)(1)-(5).  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



